Citation Nr: 1042193	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  10-15 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD). 

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  

ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1966 to March 
1966. 

This matter is now before the Board of Veterans' Appeals (Board) 
pursuant to a March 2009 rating decision by the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In a May 2010 communication, the Veteran withdrew his hearing 
request.  See VA Form 21-4138, May 2010.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A September 2002 denial of service connection for a nervous 
condition was appealed to the Board, and was subsumed in a 
February 2007 Board decision.  That decision was final when 
issued. 

2.  In February 2009, the Veteran filed a request to reopen his 
claim of service connection for a psychiatric disorder. 

3.  Evidence received subsequent to the February 2007 Board 
decision is evidence not previously submitted that relates to an 
unestablished fact necessary to substantiate the claim. 

4.  The Veteran does not currently suffer from PTSD.

5.  The Veteran's currently diagnosed dysthymia is not shown to 
be causally or etiologically related to service.



CONCLUSIONS OF LAW

1.  The September 2002 rating decision denial of service 
connection for a nervous condition was subsumed in a February 
2007 Board decision denying service connection for a psychiatric 
disorder, including PTSD. 38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1104 (2010).

2.  The February 2007 Board decision denying service connection 
for a psychiatric disorder was final when issued. 38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2010). 

3.  Evidence received since the February 2007 Board decision is 
new and material and the claim for service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

4.  The criteria for service connection for a psychiatric 
disorder, to include PTSD, have not been met. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2010).

In correspondence dated in February 2009, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the Veteran under 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 
3.159(b) (2010).  Specifically, the AOJ notified the Veteran of 
information and evidence necessary to substantiate the claim for 
service connection for a nervous condition, to include a 
description of the information and evidence that VA would seek to 
provide, and that which the Veteran was expected to provide.  The 
Veteran was further notified of the process by which initial 
disability ratings and effective dates are established.  This 
pre-adjudicatory notice fully complies with applicable 
regulations and case law. Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance with 
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment records have been associated with the claims 
file. All identified and available treatment records have been 
secured. The Veteran has been medically evaluated and a medical 
opinion has been sought in conjunction with his claim in August 
2003. 

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination. 38 C.F.R. § 3.159(c)(4).  A VA medical 
examination is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim. Id.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice. See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
case, the claims file contains service treatment records, VA 
medical evidence, private medical evidence, and the statements of 
the Veteran.  The Veteran was afforded and underwent a 
Compensation and Pension (C&P) examination to determine the 
etiology of his claimed nervous condition in August 2003.  
Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of the 
claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence Claims

Although the RO determined in its March 2009 rating decision that 
new and material evidence had been presented to reopen the claim 
for service connection for a psychiatric disorder, that decision 
is not binding on the Board.  The Board also must make this 
threshold preliminary determination, before proceeding further, 
because it affects the Board's jurisdiction to adjudicate the 
claim on the underlying merits. Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).

If the Board finds that no new and material evidence has been 
offered, that is where the analysis must end, and what the RO 
determined in this regard is irrelevant. Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 
(1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).

Service connection for a nervous condition was previously denied 
in a September 2002 rating decision and the Veteran perfected a 
timely appeal as to that determination.  In February 2007, the 
Board denied the Veteran's claim for service connection for a 
psychiatric disorder, to include PTSD.  He did not appeal that 
decision.  Therefore, it is final and binding on him based on the 
evidence then of record. 38 C.F.R. § 20.1100.  When a rating 
decision issued by the RO is affirmed by the Board on appeal, the 
Board's decision subsumes the RO's decision. See 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1104 (2010).

This, in turn, means there must be new and material evidence 
since those final and binding decisions to reopen this claim and 
warrant further consideration of them on a de novo basis. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

As already explained, the Board must determine whether new and 
material evidence has been submitted since the February 2007 
Board decision before proceeding further, because this 
preliminary determination affects the Board's legal jurisdiction 
to reach the underlying claims to adjudicate them de novo. See 
Barnett, supra. 

If new and material evidence is presented or secured with respect 
to a claim that has been finally denied, VA must reopen the claim 
and review its former disposition. 38 U.S.C.A. § 5108.

The Veteran filed the petition to reopen his claim in February 
2009.  Under the revised standards (effective for petitions to 
reopen, as here, filed on or after August 29, 2001), new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  

Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior final 
denial of the claim sought to be opened.  It must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed. Justus 
v. Principi, 3 Vet. App. 510, 513 (1992). But see Duran v. Brown, 
7 Vet. App. 216 (1994) ("Justus does not require the Secretary 
[of VA] to consider the patently incredible to be credible").

The evidence to be considered in making this new and material 
determination is that added to the record since the last final 
denial on any basis. Evans v. Brown, 9 Vet. App. 273 (1996).

Evidence received since the February 2007 Board decision denying 
service connection for a psychiatric disorder consists of a 
February 2009 letter from Dr. Ortiz, a February 2009 medical 
statement from Dr. Fontanez, and statements from the Veteran in 
support of his claim.  

The aforementioned evidence is new in that it has not been 
submitted to VA before and, thus, never considered.  Moreover, 
the letter from Dr. Ortiz provides a link between the Veteran's 
currently diagnosed dysthymia and service.  Again, the Veteran's 
claim was denied, in part, because the evidence failed to show 
that dysthymia was casually related to service.  As Dr. Ortiz's 
statement appears to provide a nexus between current 
symptomatology and service, it relates to an unestablished fact 
necessary to substantiate the claim.  Therefore, new and material 
evidence has been presented and the claim for entitlement to 
service connection for a psychiatric disorder is considered 
reopened.  The Board may now adjudicate the merits without 
prejudice to the Veteran.

Service Connection

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).

Service connection for PTSD more specifically requires (1) 
medical evidence diagnosing the condition in accordance with the 
Diagnostic and Statistical Manual of Mental Disorders, 4th ed., 
1994 (DSM-IV), see 38 C.F.R. § 4.125(a) (2010); (2) a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) 
(2010); Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran served a total of two months and eight days on active 
duty and contends that he suffers from a nervous condition as a 
result of his service. See DD 214; October 2001 VA Form 21-526.  
In particular, he asserts that while he completed basic training, 
he failed the written examination and was discharged due to his 
knowledge of the English language.  He reports that he became 
very depressed after being discharged from the Army and that he 
continues to suffer from recurrent depression to the present day. 

The Veteran's service treatment records are devoid of complaint 
of, or treatment for, any psychological problems, to include 
PTSD.  A psychiatric clinical evaluation completed at the time of 
his separation from service was normal. See March 1966 Report of 
Medical Examination.  On a contemporaneous Medical History 
Report, the Veteran expressly denied having nervousness, 
nightmares, and/or trouble sleeping. 

Post-service evidence of record includes an August 2001 
psychological evaluation conducted by Dr. Grau.  The Veteran 
reported that he was retired from service immediately after 
completing basic training because he did not know how to speak 
English.  He contends that he began feeling very depressed 
because of this rejection and fell victim to alcoholism.  The 
Veteran also reported feeling incompetent, inadequate, of little 
personal value and shameful for not being able to explain why he 
was discharged, and he reported attempting suicide.  He indicated 
that he suffered the loss of both hands in a work accident.  He 
now has a metal hook on his left hand and has lost most of the 
fingers on his right hand.  He further reported that he was 
recommended to receive a promotion at work, which made him happy, 
but also caused him dread because the promotion examination was 
conducted in English, which he never completed.  Dr. Grau 
indicated that the work accident was probably a subconscious 
suicide attempt to get out of having to take the promotion 
examination.  At the conclusion of the evaluation, the Veteran 
was diagnosed with PTSD, chronic dysthymic disorder, and probable 
recurrent major depression.  In so finding, Dr. Grau stated that 
there was a "causal relationship between the symptoms [the 
Veteran] complained of and his premature discharge from the 
Army."  

The Veteran underwent a VA compensation and pension (C&P) initial 
evaluation for PTSD examination in August 2003, at which time his 
claims folder and electronic VA records were reviewed. A  very 
detailed history was taken from the veteran, to include his 
preliminary, military, and post- military histories.  During a 
mental status examination, the Veteran gave relevant, coherent 
and logical answers. He was not delusional, not hallucinating, 
and not suicidal or homicidal.  He reported that through the 
years, especially after his work accident, he had periods during 
which he would drink excessively.  From what he can remember, two 
periods of time were significant for excessive drinking - after 
his military discharge and after his divorce.  He indicated that 
he is unable to sleep well and occasionally wakes up or becomes 
extremely anxious without reason.  

After review of the claims file, the VA examiner noted that the 
Veteran did not have a Military Occupational Specialty (MOS) 
because he did not go past basic training; moreover, there were 
"no combat stressors, whatsoever, related to his military 
service."  The examiner also noted that the Veteran suffered a 
very serious work accident in 1972, in which he lost the use of 
both hands. 

The VA examiner concluded that the Veteran did not meet any the 
diagnostic criteria necessary for PTSD.  He noted that the 
Veteran, himself, admitted that he did not have any traumatic 
experiences while in-service.  The appropriate diagnosis was 
dysthymia; the VA examiner opined that the Veteran's current 
symptomatology (i.e., depression/dysthymia) had no relationship 
to service.  

The record also contains a February 2009 statement from Dr. 
Ortiz.  It is unclear whether the Veteran was actually 
psychically/mentally examined in connection with this evaluation.  
Nevertheless, Dr. Ortiz stated that the Veteran's past medical 
history included a diagnosis of major depression.  She stated 
that the Veteran presented with depressed mood, insomnia, and 
marked decrease in pleasure in most activities.  She also noted 
that he was treated by a psychiatrist and that he was taking 
medications.  Based on the Veteran's reported history, Dr. Ortiz 
reiterated that the Veteran was "retired from service 
immediately after completing basic training because he did not 
know how to speak English."  He reported feeling very depressed 
because of this rejection and that he suffers from obsessive, 
ruminating thoughts about the cause of his discharge from 
service.  Dr. Ortiz concluded that it was more probable than not 
that the Veteran's chronic dysthymic disorder was caused by "an 
event or experience in-service."  Dr. Ortiz also opined that it 
was more probable than not that a relationship between the 
Veteran's current symptoms and complaints of his premature 
discharge from the Army exists.  She provided no further 
rationale for her conclusion.

With respect to the remaining post-service medical evidence, a 
February 2009 treatment note from Dr. Fontanez shows continued 
treatment for major depressive disorder; other private treatment 
reports from June 2006 show a history of depression and 
antidepressant/anti-anxiety medications. See Dr. Vega's Internal 
Medicine Evaluation, June 27, 2006.

Based on the evidence outlined above, service connection for a 
psychiatric disorder, to include chronic dysthymic 
disorder/dysthymia and probable recurrent major depression, is 
not supported by the evidence of record.  The Board acknowledges 
that Drs. Grau and Ortiz diagnosed the Veteran with these 
psychological disabilities and have indicated that a causal 
relationship exists between the symptoms the Veteran complains of 
and his premature discharge from the U.S. Army.  There is no 
indication, however, that either Dr. Grau or Dr. Ortiz had the 
benefit of reviewing the Veteran's claims folder, to include his 
service and VA medical records, and they did not provide 
rationales for their opinions.  Moreover, these diagnoses were 
made approximately 35 years after the Veteran's separation from 
service and, by the Veteran's own admission, Dr. Grau never 
treated him (See VA Examination Report, August 2003).  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (the passage of 
many years between discharge from active service and the medical 
documentation of a claimed disability is evidence against a claim 
of service connection).

Thus, as a non-treating psychiatrist providing an opinion without 
rationale and without the benefit of reviewing the Veteran's 
claims folder, Dr. Grau's opinion is offered very little 
probative value. See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion); Guerrieri v. Brown, 4 
Vet. App. 467 (1993) (the probative value of a medical opinion 
may be reduced if the examiner fails to explain the basis for an 
opinion); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998) (the 
failure of a physician to provide a basis for his opinion goes to 
weight of the evidence).  The Board acknowledges that the VA 
examiner is also a non-treating physician.  The opinion provided 
during the C&P examination, however, is afforded greater 
probative value, as the examiner had the benefit of reviewing the 
Veteran's claims folder.  In addition, the examiner provided a 
very detailed history and mental status examination before 
concluding that the Veteran's dysthymia had symptomatology 
unrelated to his time in service.

With respect to the opinion rendered by Dr. Ortiz, it too, is 
afforded little probative value for the following reasons.  
First, while it appears that Dr. Ortiz is a medical doctor 
(M.D.), there is no indication in the record that she is a 
psychiatrist, i.e., a physician who specializes in the diagnosis, 
treatment, and prevention of mental illnesses.  

Secondly, the Board acknowledges that Dr. Ortiz indicated that it 
is likely as not that the Veteran's dysthymic disorder is related 
to his service; however, as noted above, the medical evidence of 
record shows that the Veteran's dysthymia was not first diagnosed 
during a period of active military service, or until many years 
thereafter, and thus the Board finds that Dr. Ortiz's opinion 
with regard to the Veteran's dysthymia to be of little probative 
value.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account is of no 
probative value. See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); Moreau v. Brown, 9 Vet. App. 389, 395- 396 (1996); Swann 
v. Brown, 5 Vet. App. 229, 233 (1993).

Thus, there is no probative evidence of a nexus between the 
Veteran's psychiatric disorder(s) and his active military 
service.  

Service connection is also not warranted for PTSD.  Although Dr. 
Grau diagnosed the Veteran with PTSD, there is no indication that 
this diagnosis was made in accordance with the DSM-IV criteria.  
Moreover, during his evaluation by Dr. Grau, the Veteran did not 
indicate that he suffered a stressful event in service, but 
attributed his psychological problems to his premature discharge.  
The 2003 VA examiner, on the other hand, found that the symptoms 
as described by the Veteran did not fulfill any of the diagnostic 
criteria for PTSD and further pointed out that the Veteran did 
not report any traumatic experiences while in service, but 
referred to feeling frustrated because he was unable to have a 
military career.  In the absence of a diagnosis of PTSD in 
accordance with DSM-IV, service connection for PTSD is not 
warranted. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(Without evidence showing that a disease or disability is 
present, service connection is not warranted.).

The Board has considered the Veteran's contention that a 
relationship exists between his depression and service.  However, 
as a layman, without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion on 
a medical matter such as etiology.  While a layman such as the 
Veteran can certainly attest to his in service experiences and 
current symptoms, he is not competent to provide an opinion 
linking that disability to service. See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").










	(CONTINUED ON NEXT PAGE)




In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the claim and the benefit of the doubt 
rule is inapplicable. 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2010).


ORDER

New and material evidence not having been received, the claim to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder is granted.

Service connection for a psychiatric disorder is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


